The motion for miscellaneous relief filed by plaintiffs-appellees is denied because the Court is not persuaded that an order such as prayed for in conjunction with the motion would be appropriate. The applications for leave to appeal which are presently pending in this Court, are limited to the question of whether the Court of Appeals correctly determined that plaintiff-appellee Yellow Freight’s certificate of operation was not revoked as a matter of law. This denial is without prejudice to the right of plaintiffs-appellees to seek in any appropriate administrative or judicial forum a determination of the request for temporary operating authority.